Citation Nr: 0928309	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  04-24 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for posttraumatic stress disorder (PTSD) with bipolar 
disorder for the period prior to June 29, 2007, and to a 
disability rating in excess of 30 percent from June 29, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 decision of a Decision Review 
Officer of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

When this case was before the Board in August 2008, it was 
remanded for further development.  It has since returned to 
the Board for further appellate action.  

While the case was in remand status, a March 2009 rating 
decision increased the rating of the Veteran's PTSD with 
bipolar disorder to 30 percent, effective June 29, 2007.  


FINDING OF FACT

Throughout the period of this claim, the Veteran's PTSD with 
bipolar disorder has been productive of occupational and 
social impairment which most nearly approximates reduced 
reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating for PTSD with 
bipolar disorder of 50 percent, but not higher, have been met 
throughout the period of this claim.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 
9432 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in June 2007.  Although this notice 
was sent after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the Appeals Management Center 
(AMC) readjudicated the Veteran's claim in March 2009.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private 
medical records have been obtained.  Neither the Veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

A 10 percent evaluation is warranted for PTSD and bipolar 
disorder productive of occupation and social impairment due 
to mild or transient symptoms which decrease work efficiency, 
and ability to perform occupational tasks only during period 
of significant stress; or if symptoms are controlled by 
continuous medication. 38 C.F.R. § 4.130, Diagnostic Codes 
9411, 9432.

A 30 percent evaluation is warranted for PTSD and bipolar 
disorder productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent event).  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9432.

A 50 percent evaluation is warranted for PTSD and bipolar 
disorder productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9432.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9432.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9432.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD with bipolar disorder.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability. 

The Veteran was granted service connection for PTSD in a 
September 2003 rating decision.  The disability was assigned 
a 10 percent rating, effective April 17, 1998.  The Veteran 
appealed this decision, contending that his disability 
warrants a higher rating.  During the course of this appeal, 
in March 2009, the originating agency granted service 
connection for bipolar disorder and increased the disability 
rating to 30 percent for the Veteran's PTSD with bipolar 
disorder.  The increase was effective June 29, 2007, the date 
of a VA examination.

The Veteran was first afforded a VA examination in response 
to his claim in August 1998.  The examiner found the Veteran 
to be cooperative, alert, and oriented to person, time and 
place.  The Veteran's speech was coherent and relevant.  
There was no evidence of mood extremes, such as irritability, 
paranoia or clinical depression.  At that time, the Veteran 
was diagnosed with bipolar disorder with psychotic features.  
The examiner found that the Veteran was experiencing some 
symptomatology consistent with PTSD, but not rising to the 
level of creating a situation where he would be eligible for 
disability at that point in time. 

The Veteran was also examined by C.K., a licensed 
professional counselor in January 1999.  The Veteran 
described symptoms of recurring and intrusive distressing 
recollection of traumatic events, agitation and nervousness, 
emotional detachment, avoidance, nightmares, and 
hypervigilance.  The examiner concluded by stating that the 
Veteran appeared to be suffering from chronic PTSD that began 
shortly after his return from Vietnam.

In February 1999, the Veteran was seen for an individual 
psychotherapy session with Dr. F.  The Veteran discussed his 
history of depressive symptoms and intrusive thoughts.  
Diagnoses of bipolar disorder by history and PTSD were 
assigned.

The Veteran was afforded another VA examination in June 2003.  
The examiner noted that the Veteran had been diagnosed with 
bipolar disorder as early as 1982. The Veteran noted that he 
was unable to sleep without medication, and that he 
experienced nightmares about combat or Vietnam about one time 
per month.  He also claimed he experienced intrusive and 
unwanted thoughts a couple times per month.  The Veteran was 
diagnosed with bipolar disorder by history and PTSD.  The 
examiner found that the Veteran's PTSD was "mild."

The record also indicates that in October 2005, the Veteran 
was admitted to Community Memorial Hospital for paranoid 
ideation and bipolar disorder.  The Veteran was described as 
emotionally agitated, extremely delusional, paranoid, and 
guarded.

The Veteran underwent a VA psychiatric examination in June 
2007.  Upon examination, the Veteran demonstrated increased 
arousal in discussing his Vietnam experiences.  The examiner 
also noted a history of exaggerated startle response.  The 
Veteran was diagnosed with bipolar disorder and PTSD.  The 
examiner found that the Veteran's bipolar disorder appeared 
to make it more difficult for the Veteran to handle his 
memories of Vietnam-that is, his PSTD symptoms.  
In March 2008, the Veteran was afforded another VA 
examination.  The examiner noted that there was no indication 
in the Veteran's service treatment records that he was 
treated for a psychiatric disorder, and the first mention of 
bipolar disorder was in the 1980s, approximately 10 years 
after service.  Upon examination, the Veteran described his 
mood as "fairly good," but he continued to complain of 
intrusive thoughts of his Vietnam experiences on a near-daily 
basis.  He demonstrated an increase in arousal when prompted 
to discuss his Vietnam experiences in any direct and pointed 
manner.  The Veteran denied suicidal ideation, intent or 
plan.  Socially, the Veteran reported that he interacts with 
others very little and is socially withdrawn.  He also 
indicated that he would prefer to obtain a divorce were he 
financially able.  

The examiner opined that the Veteran's PTSD can make it more 
difficult to manage bipolar disorder and it is more likely 
than not that the Veteran's problems with anxiety and the 
appearance of sadness and depression related to thoughts in 
the military have contributed to worsening bipolar disorder.  
With regard to how PTSD interferes with work, the examiner 
found that the Veteran's impairment would be no more than 
mild in itself and would not prevent the Veteran from 
working.  However, with the addition of problems with bipolar 
disorder, the medications he must take and with other 
problems including Parkinson's disorder, there was marked 
interference with the Veteran's ability to gain or maintain 
employment.   He assigned a Global Assessment of Function 
score (GAF) of 60 based on PTSD alone, and 52 including PTSD 
and bipolar disorder.

The Veteran was most recently afforded a VA examination in 
November 2008.  Upon examination, the Veteran's mood was 
somewhat depressed and anxious.  He continued to describe 
intrusive thoughts of his Vietnam experiences on a daily 
basis.  Although the Veteran had a history of delusion and 
hallucinations, he reported being free of such symptoms for a 
number of months.  He struggled emotionally when asked to 
recount Vietnam experiences in detail.  As far as 
relationships, the Veteran indicated that he was rather 
withdrawn, but has been making some efforts with his church, 
and that he continued to contemplate a divorce from his wife.  
The Veteran related PTSD and had a history of exaggerated 
startle and hypervigilance.  The Veteran's longstanding 
history of bipolar disorder was also noted.  The examiner 
found that it was as least as likely as not that the 
Veteran's problems with PTSD have made it much more difficult 
to manage his problems with bipolar disorder over the years, 
and have contributed to some of his decompensation with 
regard to bipolar disorder.

The examiner indicated that he would assign a GAF of 60 
related to the Veteran's problems with PTSD alone.  He 
further opined that the Veteran's problems with PTSD alone 
would not likely preclude him from performing some type of at 
least part-time work performing simple tasks.  However, the 
Veteran's PTSD, bipolar disorder and Parkinsonism together 
would certainly interfere with his ability to manage even 
simple employment tasks on a regular basis.  The examiner 
assigned a GAF score of 52 in consideration of both the 
Veteran's PTSD and bipolar disorder.

VA outpatient treatment records from the period on appeal 
also trace the Veteran's history of bipolar disorder and 
PTSD.  In May 1999, the Veteran was described as having mild-
to-moderate symptoms of PTSD.  In September 1999, it was 
noted that the Veteran was delusional and having marital 
problems.  These records also indicate that the Veteran was 
part of a bipolar therapy group in 2002.  In September 2002, 
the Veteran was reported as being very depressed and saying 
that he wished he were dead.  In January 2006, it was noted 
that the Veteran was preoccupied with the thought that his 
wife was trying to harm him and experienced chronic fixed 
delusions, paranoia, and poor insight.  A diagnosis of 
bipolar disorder with a GAF score of 60 was assigned.

After careful consideration, the Board has determined that 
the Veteran is entitled to a 50 percent disability rating for 
PTSD with bipolar disorder for the entire period of this 
claim, as the impairment from the Veteran's PTSD with bipolar 
disorder more nearly approximates the reduced reliability and 
productivity contemplated by a 50 percent disability rating 
than the occasional decrease in work efficiency and inability 
to perform occupational tasks contemplated by a 30 percent 
rating.  In this regard, the Board notes that the Veteran's 
post-service VA treatment records and examination reports, in 
particular the March 2008 examination report, and private 
medical records indicate that his PTSD with bipolar disorder 
make it difficult to work and maintain effective social 
relationships, including with his wife.  This evidence also 
indicates that the Veteran experiences depression, frequent 
attacks of paranoia, startle response, poor insight, and 
intrusive thoughts. 

With respect to the period prior to June 29, 2007, the Board 
notes that the symptomatology which supports a 50 percent 
disability rating for the period subsequent to this date was 
also present for the entirety of the period on appeal.  
Examinations and medical records as early as 1998 and 1999 
evidence that the Veteran has suffered from a combination of 
PTSD with bipolar disorder productive of delusions, 
nightmares, emotional detachment, hypervigilance, and 
depression that caused social and occupational impairment.  
Accordingly, the Board has determined that a 50 percent 
rating is in order for the period of this claim prior to and 
beginning June 29, 2007.

The evidence does not show that the occupational and social 
impairment from the disability more nearly approximates the 
deficiencies in most areas contemplated by a 70 percent 
rating during any period of the period on appeal.  For the 
most part, the symptoms associated with a rating in excess of 
50 percent, including obsessional rituals, illogical, obscure 
or irrelevant speech, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, or neglect 
of personal hygiene, have not been demonstrated during the 
Veteran's various examinations.  Moreover, while the Veteran 
is not working in part due to his psychiatric condition, the 
medical evidence of record establishes that his Parkinson's 
syndrome is also contributing to his inability to work.

The Veteran did indicate in September 2002 that he wished he 
were dead, but there is no evidence showing that he has 
contemplated suicide.  He has been noted to be delusional at 
times, but this is the only symptom associated with a rating 
in excess of 50 percent that has been shown.   

The Board has also considered the GAF scores assigned to the 
Veteran during the period of this claim.  As noted above, the 
Veteran has been assigned GAF scores of 52 based on the 
Veteran's PTSD symptomatology and bipolar disorder.  The GAF 
score is based on a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed.), p.32.  A score of 51 to 60 is assigned 
where there are moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  The 
moderate impairment evidenced by these scores does not 
support a finding that the Veteran's PTSD with bipolar 
disorder is productive of more than the reduced reliability 
and productivity contemplated by a 50 percent rating.  

In sum, the preponderance of the evidence establishes that 
the social and occupational impairment from the Veteran's 
PTSD with bipolar disorder most nearly approximates 
occupational and social impairment with reduced reliability 
and productivity.  Accordingly, the Board concludes that the 
Veteran is entitled to a 50 percent rating, but not higher, 
for the entire initial-rating period.  Consideration has been 
given to assigning a staged rating; however, at no time 
during the period in question has the disability warranted 
more than a 50 percent rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the Veteran's PTSD with 
bipolar disorder warrants a disability rating of 50 percent, 
but not higher, throughout the initial rating period, the 
benefit sought on appeal is granted to this extent and 
subject to the criteria governing the award of monetary 
benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


